Citation Nr: 0913984	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-09 910	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1. Entitlement to service connection for residuals of a 
bilateral hip injury. 

2. Entitlement to service connection for residuals of a 
stress fracture of the left femur. 

3. Entitlement to service connection for residuals of a 
stress fracture of the right second metatarsal.  

4. Entitlement to service connection for a psychiatric 
disorder. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD
J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty for 
training (ACDUTRA) in the Army Reserve from January to 
November 2003.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In February 2009, the Veteran appeared at a hearing for the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the file.  

The claims are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  

REMAND

An individual who has served only on active duty for training 
must establish a service-connected disability in order to 
achieve "veteran status."  Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995).  The appellant is service-connected for 
a left knee disability that was incurred on active duty for 
training in 2003 and, so, she is a Veteran for the purpose of 
establishing service connection for her current claims during 
her period of active duty for training in 2003. 

The service treatment records disclose that in November 2002 
the Veteran gave a history of a hairline fracture of the leg.  
In March 2003, a MRI revealed a grade I to II stress fracture 
in the diaphysis of the left femur and a fracture in the 
right mid-foot near the second metatarsal.  In July and 
August 2003, she complained of bilateral anterior hip pain. 




After service on VA examination in April 2004, the VA 
examiner reported that the service treatment records 
supported injuries to the left femur and right foot during 
service.  The examiner did not render a nexus opinion on the 
bilateral hip condition. 

On VA psychiatric examination in April 2004, the diagnosis 
was adjustment disorder due to health problems diagnosed in 
service, but it was not clear whether the condition was acute 
or chronic. 

The Veteran testified that she did not receive notice to 
report for the VA examinations scheduled in January and in 
February 2006 because she was in the process of moving, but 
she was willing to report for VA examinations.  

As the evidence of record does not contain sufficient 
evidence to decide the claims, under the duty to assist, 
38 U.S.C.A. § 3.159(c), additional evidentiary development is 
needed. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to explain the 
history of a leg fracture that she gave 
on entrance examination in November 
2002 and ask her whether she was 
treated for the fracture and, if so, 
ask her to submit the treatment records 
or would she authorize VA to obtain the 
records on her behalf.  

2. Obtain the Veteran's records from 
Brooke Army Medical Center, Ft. Sam 
Houston, Texas.







3. Afford the Veteran a VA orthopedic 
examination to determine: 

a). Whether the Veteran has a current 
bilateral hip condition and, if so, 
whether it is at least as likely as not 
that the current bilateral hip 
condition is caused by either:

i). The hip pain during service or 

ii). The stress fractures of the 
left femur or right foot during 
service or 

iii). The service-connected left 
knee disability. 

In addressing the service-
connected left knee 
disability, also consider the 
aggravation, that is, whether 
the service-connected left 
knee disability permanently 
made worse the bilateral hip 
disability.

b). What are the current residuals of a 
stress fracture in the diaphysis of the 
left femur and a fracture of the right 
second metatarsal. 

The examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility."  





Rather, it means that the weight 
of the medical evidence both for 
and against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

The Veteran's file should be made 
available to the examiner for review. 

4. Afford the Veteran a VA psychiatric 
examination to determine whether the 
Veteran has a chronic psychiatric 
disorder and, if so, whether it is at 
least as likely as not that the current 
psychiatric disorder is caused by the 
orthopedic problems the Veteran had on 
active duty for training in 2003. 

The Veteran's file should be made 
available to the examiner for review.

The examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility."  Rather, it 
means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation. 

5. After the above development has been 
completed, adjudicate the claims. If 
any benefit sought remains denied, 
furnish the Veteran a supplemental 
statement of the case and return the 
case to the Board.



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

